SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

174
KA 12-02302
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND WHALEN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

WILLIAM J. JONES, JR., DEFENDANT-APPELLANT.


ADAM H. VAN BUSKIRK, AURORA, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (NATHAN J. GARLAND OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered September 18, 2012. The judgment convicted
defendant, upon his plea of guilty, of robbery in the third degree and
burglary in the third degree (two counts).

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

      Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of robbery in the third degree (Penal Law §
160.05) and two counts of burglary in the third degree (§ 140.20).
Contrary to defendant’s contention, the record establishes that he
knowingly, voluntarily and intelligently waived the right to appeal
(see generally People v Lopez, 6 NY3d 248, 256), and that valid waiver
forecloses any challenge by defendant to the severity of the sentence
(see id. at 255; see People v Lococo, 92 NY2d 825, 827; People v
Hidaldgo, 91 NY2d 733, 737). We have examined defendant’s remaining
contention concerning County Court’s failure to recommend that he
participate in a shock incarceration program in accordance with the
alleged terms of the plea agreement and conclude that it lacks merit
(see generally People v Taylor, 284 AD2d 573, 574, lv denied 96 NY2d
925).




Entered:    February 14, 2014                      Frances E. Cafarell
                                                   Clerk of the Court